DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 16-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Originally Presented Claims 2-14, drawn to patch antenna, classified partly in H01Q 1/3283, 19/005.
II. Claim 16-18, drawn to patch antenna, classified in H01Q 5/328, 9/0421.
III. Claim 19-20, drawn to patch antenna, classified in H01Q 1/244.
Original Claim 1 link(s) inventions I and II/III.  
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because a housing forming an accommodation space in which the antenna body and the parasitic elements are accommodated and the housing has a protrusion from a bottom portion of the housing toward the accommodation space, the antenna main body being placed on the protrusion is not required.  The subcombination has separate utility such as an antenna body integral and connected housing assembly through protrusions.
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it does not require a housing and the parasitic element being provided on the inner surface of the housing.  The subcombination has separate utility such as parasitic element provided on the same surface as the dielectric body.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, neither the parasitic elements being on an inner surface of the housing nor the protrusions was previously claimed and/or searched and would require additional/different references to reject than under the current instant rejection. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 16-20 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are moot in view of the new grounds of rejection presented herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080088510 A1 (hereinafter “Murata”).
	Claim 1: Murata teaches a patch antenna comprising: a radiating element (e.g., see 102 in FIGS. 1-2, 8-13, 15-16, 29A-29C, 36A-36B) having a flat-plate shape (as shown); and a parasitic element (e.g., see 104, 106 in FIGS. 1-2, 8, 10, 29A-29C; see 130, 132 in FIG. 9, 36A-36B; see 104, 106, 130, 132 in FIG. 13, 15, 16) provided at a position spaced away from the radiating element in planar view in which the radiating element is seen from a direction perpendicular to a plate surface of the radiating elements (as shown) wherein the parasitic element is spaced away from the radiating element between 0.25 to 0.51 times a maximum length of the radiating element in the planar view (e.g., see Para. 139-140, FIG. 5; e.g., see Para. 168-169).
	Claim 2: Murata teaches wherein a longitudinal direction of the parasitic element is oriented along a direction of a line segment connecting a center of the radiating element and a feeding point (e.g., see 108) in the planar view (e.g., see FIGS. 9, 13, 15-16, 36A-36B).
	Claim 3: Murata teaches wherein a longitudinal length of the parasitic element is 0.52 times or more than a maximum length of the radiating element in the planar view (e.g., see Para. 121, 205).
	Claim 5: Murata teaches wherein the parasitic element is provided on a same surface of a dielectric body (e.g., see 100) as the radiating element.
Claim 8: Murata teaches wherein a pair of the parasitic elements is provided on opposite sides of the radiating element (e.g., as shown in figures).
Claim 15: Murata teaches wherein the pair of the parasitic element has the same length in a longitudinal direction (e.g., as shown in figures, also see Para. 126).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080088510 A1 (hereinafter “Murata”).
Claim 4 and 11: Murata does not explicitly teach wherein a longitudinal length of the parasitic element is 0.89 times or less than a maximum length of the radiating element in the planar view.
However Murata teaches that the parasitic elements have “almost” the same dimensions as the radiating element and that they may vary within the possible arrangement range based on the wavelength (e.g., see Para. 121) recognizing that the length is a result-effective variable for the desired wavelength of coupling to the parasitic element. In addition Murata teaches that it is possible to make the parasitic element larger and smaller than the radiating element (e.g., see Paras. 205, FIGS. 29A-29C). 
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to achieve an optimal longitudinal length of the parasitic element is 0.89 times or less than a maximum length of the radiating element through experimentation since Murata recognizes that the length is a result-effective variable for the desired wavelength of coupling to the parasitic element and a skilled artisan would be motivated to achieve a slightly larger or smaller wavelength as suggested by Murata to increase the bandwidth of the frequency of the antenna arrangement near the wavelength of the radiating element.

Claim 7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of JP2002158534A (with English translation of description attached) (hereinafter “Takashi”).
Claim 7 and 13: Murata does not explicitly teach wherein a different between a height Hp of a top face of the parasitic element and a height Hr of a top face of the radiating element satisfies 0 <= Hp-Hr < α x 0.05, where α is a maximum length of the radiating element in the planar view.  
However Takashi teaches a patch antenna comprising: a radiating element (e.g., see 3 in FIGS. 3-8) having a flat-plate shape; and a parasitic element (e.g., see 4) provided at a position spaced away from the radiating element in planar view in which the radiating element is seen from a direction perpendicular to a plate surface of the radiating element (as shown), wherein a difference between a height Hp of a top face of the parasitic element and a height Hr of a top face of the radiating element satisfies 0 Hp - Hr < α x 0.17, where a is a maximum length of the radiating element in the planar view (e.g., h2-h1 / sqrt (2 w1) = .18). Furthermore Takashi teaches the height is a result effective variable for the effect of increase in the gain in the side direction.
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to achieve a value of 0.05 to satisfy the claimed condition by optimizing the height of the difference between the parasitic element and the radiating element through routine experimentation since Takashi teaches that the height is a result-effective variable to adjust the effect of increase the gain in the side direction and a skilled artist would be motivated to adjust the gain in the side direction of the radiating element to optimize the beamwidth and radiating directions of the antenna.
Claim 14: Murata teaches wherein a pair of the parasitic elements is provided on opposite sides of the radiating element (e.g., as shown in figures).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of US 5576718 (hereinafter “Buralli”).
	Claim 9: Murata does not explicitly teach wherein the pair of parasitic elements includes a first parasitic element, and a second parasitic element which length in a longitudinal direction is longer than the first parasitic element.
However, Buralli teaches a patch antenna comprising: a radiating element (e.g., see 2 in FIG. 1) having a flat-plate shape; and a parasitic element (e.g., see 1, 3) provided at a position spaced away from the radiating element in planar view in which the radiating element is seen from a direction perpendicular to a plate surface of the radiating element (as shown); wherein the pair of parasitic elements includes a first parasitic element (e.g., see L3), and a second parasitic element (e.g., see L1) which length in a longitudinal direction is longer than the first parasitic element (e.g., see L3 relative to L1 length in Col. 10, Lns. 13-26).  
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form the second parasitic element which has a length in a longitudinal direction that is longer than the first parasitic element of Murata as taught by Buralli in order to further implement additional bands of varying bandwidth to the added frequencies by the parasitic elements and/or provide a tilted beam radiation pattern.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of US 20150123838 A1 (hereinafter “Shi”).
	Claim 10: Murata does not teach an antenna device for a vehicle equipped with the patch antenna according to claim 1, the antenna device for the vehicle comprising: a housing installed in a predetermined orientation at a predetermined position of the vehicle; and a support adapted to support the patch antenna such that the patch antenna is used for vertically polarized waves when the housing is installed in the predetermined orientation at the predetermined position.
However Shi teaches an antenna device (e.g., see FIGS. 3-8) for a vehicle (e.g., see 10 in FIG. 1) equipped with a patch antenna (e.g., see 48), the antenna device for the vehicle comprising: a housing (e.g., see 100) installed in a predetermined orientation at a predetermined position of the vehicle (as shown); and a support (e.g., walls of the housing 100 and/or 28, 24, 20) adapted to support the patch antenna such that the patch antenna is used for vertically polarized waves when the housing is installed in the predetermined orientation at the predetermined position (e.g., see Para. 36, 48).  
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to employ the patch antenna of Murata for a system a vehicle housing as taught by Shi such that the antenna device for the vehicle comprising: a housing installed in a predetermined orientation at a predetermined position of the vehicle; and a support adapted to support the patch antenna such that the patch antenna is used for vertically polarized waves when the housing is installed in the predetermined orientation at the predetermined position is utilized as taught by Shi in order to utilize the patch antenna in a vehicle application with sending/receiving vertically polarized waves.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.P/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845